Citation Nr: 9908645	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-24 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Associate Counsel






INTRODUCTION

The veteran served on active duty from August 1946 to March 
1948 and from September 1950 to September 1953.  The veteran 
also had service with the United States Marine Corps Reserves 
and the Arkansas National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for 
post-traumatic stress disorder (PTSD) and for bilateral 
hearing loss.  

In a February 1999 written argument, submitted by the 
veteran's representative, it was argued that the veteran 
should be service connected for tinnitus.  As this issue has 
not been developed for appellate review, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The claim for service connection for PTSD is not 
plausible. 

2.  The claim for service connection for bilateral hearing 
loss is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for bilateral hearing 
loss is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 C.F.R. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (1998). For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id. Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998). Additionally, service connection is warranted for 
certain chronic disorders, such as a psychosis or 
sensorineural hearing loss, which are manifested to a 
compensable degree within one year following service.  38 
C.F.R. §§ 3.307, 3.309 (1998).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1998).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385.

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") has held that 38 C.F.R. § 
3.385 operates to establish when a measured hearing loss is, 
or is not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 
(1993).  Even if a veteran does not have hearing loss for 
service connection purposes by the standards of 38 C.F.R. § 
3.385 during the time of active duty, such does not prohibit 
service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service. Id. at 158.   

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection for PTSD and for bilateral 
hearing loss. The veteran has "the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded." 38 
U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  A well grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107]." Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  To establish that a claim for service connection is 
well grounded, a veteran must demonstrate "medical evidence 
of a current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury." Savage v. Gober, No. 94-503, 
slip op. at 8 (U.S. Vet. App. Nov. 5, 1997); see Epps v. 
Gober, No. 97-7014, slip op. at 9 (Fed. Cir. Oct. 7, 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. Alternatively, the 
Court has recently indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. § 
3.303(b).  See Savage, supra. The Court held that the 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition. Savage, slip op. at 15. That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation. Id. If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology." Id.

A.  Service Connection for PTSD

Under 38 C.F.R. § 3.304(f) (1998), service connection for 
PTSD requires a current and clear medical diagnosis of PTSD 
(presumed to include the adequacy of the PTSD symptomatology 
and the sufficiency of a claimed in-service stressor), 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and medical evidence of a causal 
nexus between current symptomatology and the specific claimed 
in-service stressor.  While 38 C.F.R. § 3.304(f) (1998) does 
not specifically set any requirements regarding the adequacy 
of symptomatology to support a PTSD diagnosis, the diagnosis 
should, at a minimum, be an "unequivocal" one to meet the 
first PTSD element under this section.  See Cohen v. Brown, 
10 Vet. App. 128, 138-40 (1997).

The veteran essentially contends that he has PTSD as a result 
of mortar attacks during service and from hauling wounded 
serviceman off the front line during the Korean War.  

The Board observes that the veteran, served with the United 
States Marine Corps during the Korean War from 1950 to 1953.  
Service medical records, to include separation examinations, 
dated in March 1948 and September 1953, are negative for any 
psychiatric complaints, to include PTSD.  Military personnel 
records reflect that that the veteran received the Korean 
Service Medal with three bronze stars, the United Nations 
Service Medal and the National Defense Service Medal.  These 
records also reflect that the veteran served in the following 
battles/campaigns:  K-7 Second Korean Winter from April 7, 
1952 to April 30, 1952; K-8 Korean Defense Summer/Fall from 
May 1, 1952 and November 30, 1952 and participated in 
operations against the enemy forces in south central Korea 
from December 1, 1952 to April 5, 1953. 

However, in this case there is no post-service medical 
evidence showing a clear diagnosis of PTSD.  In this regard, 
the first post-service medical evidence pertaining to the 
appellant's claimed disability is an August 1995 VA PTSD 
examination report.  A review of the examination report 
reflects that the examiner had reviewed the veteran's entire 
claims file prior to the examination.  The examiner indicated 
that the veteran served as a guard in the service from 1946 
to 1948 and then as a mechanic with the United States Marine 
Corps from 1950 to 1953.  It was also noted that the veteran 
had worked for a period of time with the 1st Transport 
Battalion.  When the veteran was asked about stress, the 
veteran stated that he had to supply front line battalions 
and that he had to haul troops back and forth, half of which 
were deceased.  The veteran reported that he didn't sleep 
well and sometimes felt uncomfortable.  He complained that he 
had dreams about Korea and the mortar fire, and that he had 
other physical complications (bypass surgery, an emergency 
gallbladder operation and Parkinson's disease).  On 
examination, the veteran exhibited some depression but was 
otherwise psychiatrically normal.  It was the opinion of the 
examiner that the veteran did not meet the full criteria for 
PTSD and that he did not have a specific incident which he 
was reliving through a nightmare or an intrusive thought.  It 
was noted that the "dream" that the veteran experienced was 
not about a specific incident and that the veteran did well 
with relationships and employment.  

Overall, there is no competent medical evidence of record to 
support a current diagnosis of PTSD.  In fact, an August 1995 
VA examination report reflects that the examiner found that 
the veteran did not meet the full criteria for PTSD and that 
he did not have a specific incident that he relived in a 
nightmare or through an intrusive thought.  Indeed, the only 
evidence of record indicating that the veteran currently 
suffered from PTSD and that there is a relationship between 
such disability and service is the lay opinion of the 
veteran.  However, the Board would point out that the veteran 
is not shown to be competent to diagnose PTSD.  Only those 
individuals with specialized medical knowledge, training, or 
experience are competent to provide evidence on this matter.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Lay 
assertions on matters of medical causation or a diagnosis are 
not sufficient to make a claim well grounded.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).  Here, there is no 
competent medical evidence of record establishing a current 
diagnosis of PTSD.  In the absence of competent evidence 
indicating that the veteran's claim for service connection 
for PTSD is plausible or capable of substantiation, it must 
be denied as not well grounded.

B.  Bilateral Hearing Loss

Service medical records are negative for any hearing loss and 
reflect that the veteran's hearing loss was within normal 
limits at the time of both discharge examinations, conducted 
in March 1948 (15/15, bilaterally by whispered voice) and 
September 1953 (15/15, bilaterally by whispered voice), 
respectively.  

The first post-service evidence of any current bilateral 
hearing loss was during an August 1995 VA audiogical 
examination, conducted several decades after service.  At 
that time, the veteran was found to have had bilateral 
hearing loss for VA compensation purposes in accordance with 
38 C.F.R. § 3.385 (1998).  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
40
60
65
LEFT
15
35
35
45
50

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 100 in the left ear.

The veteran indicated that since service, he had had hearing 
loss with no history of any middle ear disease.  It was the 
opinion of the examiner that the veteran demonstrated 
bilateral mild to moderate sloping sensorineural hearing loss 
and had normal typanograms. 

Although the veteran was shown to have current bilateral 
hearing loss in accordance with 38 C.F.R. § 3.385, the Court 
has held that, in addition to having hearing loss in 
accordance with 38 C.F.R. § 3.385, any consideration of 
service connection therefore requires medical evidence 
relating the hearing loss to service.  See Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  In this case, the record is 
devoid of any opinion attributing any current bilateral 
hearing loss to service or to an incident of service origin.  
38 C.F.R. §§ 3.303. 3.307. 3.309 (1998).  Necessary medical 
evidence showing a convincing link between the claimed 
inservice acoustic trauma and any current hearing disability 
is not of record.  See Epps v. Gober 126 F.3d 1464, 1468 
(Fed. Cir. 1997).  See also Heuer v. Brown, 7 Vet. App. 379, 
386-87 (1995) (to demonstrate entitlement to service 
connection for hearing loss, there must be medical evidence 
indicating a nexus to service, and where the condition was 
noted during service, continued symptomatology can aid in 
establishing service connection).  

In this context, the Board notes that the veteran qualifies 
as one who "engaged in combat with the enemy," under the 
provisions of 38 U.S.C.A. § 1154 (West 1991). As such, his 
statements as to exposure to acoustic trauma in combat, and 
his recollection of hearing loss since service are accepted 
as true.  The Board must point out, however, that while 38 
U.S.C.A. § 1154 relaxes the standards for establishing the 
existence of disease or injury in service perceptible to a 
lay party, it can not assist the appellant in establishing 
the nexus between disease or injury and service and current 
disability which is the missing element of a well grounded 
claim in this case.

The Board concludes, based on the evidence described above, 
that the veteran's claim for service connection for hearing 
loss is not well-grounded.  There is no competent evidence of 
record to link acoustic trauma in combat, or a hearing loss, 
to current disability.  Since there is no competent medical 
evidence showing a nexus between the veteran's current 
hearing disability and injury or disease in service, the 
claim is not well-grounded and must be denied. See Edenfield 
v. Brown, 8 Vet. App. 384 (1995).

The veteran has indicated that he has had a hearing loss 
since service and that the aforementioned disability is a 
result of service.  However, the Board would point out that 
the veteran has not provided any clinical evidence to support 
this claim, and while defective hearing was diagnosed by a VA 
examiner, the disability was not reported to be related to 
acoustic trauma in service.  The veteran as a lay person has 
not been shown to possess the medical expertise necessary to 
establish a nexus between his current bilateral hearing loss 
and service.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Therefore, the veteran's lay contentions, alone, do 
not provide a sufficient basis upon which to find his claim 
for service connection for bilateral hearing loss to be well 
grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.


II.  Conclusion

A well grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claims for 
service connection for PTSD and bilateral hearing loss are 
well grounded.  In the absence of competent medical evidence 
to support the veteran's claims, these claims must be denied 
as not well grounded.  Since his claims are not well 
grounded, the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 ("there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
'well-grounded' claim").

The Board recognizes that the RO denied the claims for 
service connection for PTSD and bilateral hearing loss as not 
well grounded in an August 1998 Supplemental Statement of the 
Case; and that the Board has denied these claims on the same 
basis as the RO.  See Meyer v. Brown, 9 Vet. App. 425, 432 
(1996).  The Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veteran's claims well grounded, such as records of treatment 
for and a diagnosis of PTSD or records for treatment of 
defective hearing or medical diagnoses or opinions linking 
any found hearing disability to service.  Robinette v. Brown, 
8 Vet. App. 69 (1995).

As such, there is no further duty on the part of the VA under 
38 U.S.C.A. § 5103(a) (West 1991) to notify the veteran of 
the evidence required to complete his application for service 
connection for the claimed disabilities.  See McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well grounded claim not having been submitted, 
the claim for service connection for PTSD is denied.  

Evidence of a well grounded claim not having been submitted, 
the claim for service connection for bilateral hearing loss 
is denied. 




		
	NADINE W. BENJAMIN
	Member, Board of Veterans' Appeals



 
- 8 -


- 8 -


